DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 and 18-20, in the reply filed on January 12, 2021 is acknowledged.
Accordingly, claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 12, 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 19, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "two adjacent organic light emitting layers" in line 5 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9 and 18-20 are rejected based on their dependency upon rejected claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2, 4-9, and 18-20, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon et al (US Pub 2015/0171371).
In re claim 1, Jeon et al discloses an OLED device (i.e. see at least Figure 5), comprising: an anode (i.e. 100); a cathode (i.e. 500); at least two organic light emitting layers (i.e. 200A, 200B) between the anode and the cathode; a charge generation layer (i.e. 800) between two adjacent organic light emitting layers, wherein at least one of two surfaces of the charge generation layer adjacent to the two adjacent organic light emitting layers is provided with microstructures (i.e. in this case, the wavy structure of 800 is being considered as microstructures).
In re claim 2, Jeon et al discloses wherein the microstructures comprise protruding structures extending away from the anode, and the microstructures have a profile in a shape of semicircle or arc in a cross section perpendicular to the organic light emitting layers (i.e. see at least Figure 5).
In re claim 4, Jeon et al discloses wherein the microstructures are in a shape of at least a hemisphere (i.e. at least a portion of the wavy structure of 800 is a hemisphere).
In re claim 5, Jeon et al discloses wherein the microstructures are plural and the plurality of microstructures are arranged in an array (i.e. see at least Figure 5).
In re claim 6, Jeon et  al discloses wherein the at least two organic light emitting layers comprise a first organic light emitting layer and a second organic light emitting layer, the first organic light emitting layer being disposed between the anode and the charge generation layer, 
In re claim 7, Jeon et al discloses wherein the OLED device is a top emission type light emitting device (i.e. see at least Figure 5).
In re claim 8, Jeon et al discloses a base substrate (i.e. SB) disposed on a surface of the anode away from the charge generation layer (i.e. see at least Figure 5).
In re claim 9, Jeon et al discloses wherein the base substrate is a glass or flexible substrate (i.e. paragraph 0109).
In re claim 18, the recitation “a display apparatus” in the claim preamble specifies an intended use or field of use and is treated as nonlimiting since it has been held that in device claims, intended use must result in a structural difference between the claim invention and the prior art in order to patentably distinguish the claim invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
In re claim 19, Jeon et al discloses wherein the microstructures are uniformly distributed (i.e. see at least Figure 5).
In re claim 20, Jeon et al discloses wherein a surface of the charge generation layer is provided with protrusions and a surface of one of the organic light emitting layers adjacent to the charge generation layer is provided with recesses; or a surface of the charge generation layer is provided with recesses and a surface of one of the organic light emitting layers adjacent to the charge generation layer is provided with protrusions (i.e. see at least Figure 5).

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY HO whose telephone number is (571)270-1432.  The examiner can normally be reached on 9AM - 5PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817